





Exhibit 10.3











































WAUSAU PAPER CORP.




2009 DEFINED CONTRIBUTION SUPPLEMENTAL

RETIREMENT PLAN








































As Amended and Restated Effective January 1, 2011











--------------------------------------------------------------------------------







WAUSAU PAPER CORP.

2009 DEFINED CONTRIBUTION SUPPLEMENTAL

RETIREMENT PLAN













Page




ARTICLE 1 - PURPOSE AND ADMINISTRATION OF PLAN

2

Section  1.1

Purpose

2

Section  1.2

Effective Date

2

ARTICLE 2 - DEFINITIONS

3

Section  2.1

Definitions

3

ARTICLE 3 – PARTICIPATION

8

Section 3.1

Participation

8

Section 3.2

Service

8

Section 3.3

Termination of Participation

8

ARTICLE 4 - EMPLOYER CONTRIBUTIONS AND ACCOUNTING

9

Section 4.1

Employer Contributions

9

Section 4.2

Accounting

9

ARTICLE 5 - VESTING

10

Section 5.1

Vesting

10

Section 5.2

Forfeiture of Benefits

10

ARTICLE 6 - BENEFITS

11

Section 6.1

Benefits Upon Termination of Employment Only

11

ARTICLE 7 - PARTICIPANT ELECTIONS AS TO FORM AND TIMING OF PAYMENTS

12

Section 7.1

Initial Payment Date Election

12

Section 7.2

Election of Form of Distribution

12

Section 7.3

Permitted Changes in Form of Payment Election

13

Section 7.4

Automatic Form of Payment

13

Section 7.5

Death Benefit

14

Section 7.6

409A Change of Control

14

Section 7.7

Inalienability of Benefits

14

Section 7.8

Facility of Payments

14

Section 7.9

Section 409A Compliance

14

Section 7.10

Claims Procedure

15





-i-




--------------------------------------------------------------------------------







ARTICLE 8 - PROVISION FOR BENEFITS

16

Section 8.1

Assets of the Company

16

ARTICLE 9 - AMENDMENT AND TERMINATION OF THE PLAN

17

Section 9.1

Amendment

17

Section 9.2

Termination

17

ARTICLE 10 - PLAN ADMINISTRATION

18

Section 10.1

Plan Administrator Duties

18

Section 10.2

Agents

18

Section 10.3

Binding Effect of Decisions

18

ARTICLE 11 - MISCELLANEOUS

19

Section 11.1

Nonguarantee of Employment

19

Section 11.2

Action by the Committee

19

Section 11.3

Agreement Binding on Successors

19

Section 11.4

Construction

19

Section 11.5

Titles

19

Section 11.6

Governing Law

19











-ii-




--------------------------------------------------------------------------------







WAUSAU PAPER CORP.

2009 DEFINED CONTRIBUTION SUPPLEMENTAL

RETIREMENT PLAN










Wausau Paper Corp., a Wisconsin corporation, hereby amends and restates the
Wausau Paper Corp. 2009 Defined Contribution Supplemental Retirement Plan in
accordance with the terms and conditions herein contained, effective January 1,
2011.








-1-




--------------------------------------------------------------------------------







ARTICLE 1 - PURPOSE AND ADMINISTRATION OF PLAN







Section 1.1

Purpose.  The Company maintains the Plan for the purpose of providing deferred
compensation (within the meaning of Section 201(2) of the Employee Retirement
Income Security Act of 1974, as amended) for a select group of management
employees of the Company.  Further, the Plan is maintained solely for the
purpose of providing retirement benefits for employees in excess of the
limitations imposed by one or more of Code Sections 401(a)(17), 401(k), 401(m),
402(g), 403(b), 408(k) or 415.




Section 1.2

Effective Date.  The effective date of the Plan shall be January 1, 2009.  The
effective date of the Plan as amended and restated shall be January 1, 2011.





-2-




--------------------------------------------------------------------------------







ARTICLE 2 - DEFINITIONS







Section  2.1

Definitions.  As used in this Plan, the following terms shall have the meaning
set forth in this Section 2.1:




(a)

“Account” means each account established pursuant to Section 4.2 to record the
notional amounts credited to a Participant in accordance with Section 4.1 and
the interest credited on such amounts pursuant to Section 4.2.  

(b)

“Active Participant” means a Participant who is, as of any date, then employed
in the office or position of responsibility held on the effective date of such
Participant’s participation pursuant to Section 3.1 or in an office or position
which is, in the sole discretion of the Committee, of equal or greater authority
and responsibility.

(c)

“Affiliate” and “Associate” have the meanings ascribed to such terms in Rule
12b-2 of the General Rules and Regulations under the Exchange Act (as defined in
Section 2.1(r)) as in effect on the Effective Date of this Plan.

(d)

“Beneficiary” means such person or persons, or organization or organizations, as
the Participant from time to time may designate by a written designation filed
with the Company during the Participant’s life.  Any amounts payable hereunder
to a Participant’s Beneficiary shall be paid in such proportions and subject to
such trusts, powers, and conditions as the Participant may provide in such
designation.  Each such designation, unless otherwise expressly provided
therein, may be revoked by the Participant by a written revocation filed with
the Company during the Participant’s life.  If more than one such designation
shall be filed by a Participant with the Company, the last designation so filed
shall control over any revocable designation filed prior to such filing.  To the
extent that any amounts payable under this Plan to a Participant’s Beneficiary
are not effectively disposed of pursuant to the above provisions of this Section
2.1(d), either because no designation was in effect at the Participant’s death
or because a designation in effect at the Participant’s death failed to dispose
of such amounts in their entirety, then for purposes of this Plan, the
Participant’s “Beneficiary” as to such undisposed of amounts shall be the
Participant’s estate.

(e)

“Code” means the Internal Revenue Code of 1986, as amended, and reference to any
section of the Code shall be deemed to include any successor section or
sections.  Any reference to a section of the Code shall also be deemed to
incorporate any regulation promulgated thereunder.

(f)

“Committee” means the Compensation Committee of the Board of Directors of the
Company.

(g)

“Company” means Wausau Paper Corp., a Wisconsin corporation.





-3-




--------------------------------------------------------------------------------







(h)

“Compensation” means a Participant’s “Compensation” as defined in the Retirement
Plan, without regard to any limit on such compensation such as the Threshold
Limit; provided, however, that Compensation for a Plan Year shall not include
Incentive Compensation paid in such Plan Year which was accrued in a prior Plan
Year and taken into account for such prior Plan Year under Section 4.1.

(i)

 “Controlled Group” means the Company and each other member of the controlled
group of corporations or other entities under common control to which the
Company belongs for purposes of determining whether a separation from service
has occurred pursuant to Code Section 409A and the regulations promulgated
thereunder.

(j)

“Disability” means the inability of a Participant to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or the receipt by the
Participant, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, of income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Company or any Subsidiary.

(k)

“Effective Date means January 1, 2009.  




(l)

“Ending Balance” shall mean the balance of the Participant’s Account determined
as of the Initial Payment Date of such Account.

(m)

“409A Change of Control” means a “change of control” as defined in Code Section
409A and the regulations promulgated thereunder.

(n)

“Ineligible Employee” means prior to January 1, 2011 any person who is or was a
participant in the Wausau Paper Corp. Supplemental Retirement Plan.

(o)

“Incentive Compensation” means all compensation payable in cash pursuant to the
terms of an incentive or bonus compensation plan to a Participant; provided,
however, that amounts that would have been paid in cash but for an election by
the Participant to defer any amount of Incentive Compensation shall also be
included.

(p)

“Initial Payment Date” means the date determined by Section 7.1 as the date on
which distribution of a Participant’s Account is to commence.

(q)

“Participant” means an employee of the Company or a member of the Controlled
Group who has been designated by the Committee to participate in the Plan in
accordance with Section 3.1.





-4-




--------------------------------------------------------------------------------







(r)

“Plan Change of Control” means the happening of any of the following events:

(1)

The acquisition by any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (A) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); excluding, however, the following: (i) any acquisition directly
from the Company other than an acquisition by virtue of the exercise of a
conversion privilege unless the security being so converted was itself acquired
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company, (iv) any
acquisition pursuant to a transaction which complies with clauses (A), (B), and
(C) of subsection (3) of this Section 2.1(r), or (v) any increase in the
proportionate number of shares of Outstanding Company Common Stock or
Outstanding Company Voting Securities beneficially owned by a Person to 20% or
more of the shares of either of such classes of stock if such increase was
solely the result of the acquisition of Outstanding Company Common Stock or
Outstanding Company Voting Securities by the Company; provided, however, that
this clause (v) shall not apply to any acquisition of Outstanding Company Common
Stock or Outstanding Company Voting Securities not described in clauses (i),
(ii), (iii), or (iv) of this Section 2.1(r)(1) by the Person acquiring such
shares which occurs after such Person had become the beneficial owner of 20% or
more of either the Outstanding Company Common Stock or Outstanding Company
Voting Securities by reason of share purchases by the Company; or

(2)

A change in the composition of the Board of Directors of the Company (the
“Board”) such that the individuals who, as of the Effective Date, constitute the
Board (such Board shall be hereinafter referred to as the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided,
however, for purposes of the Plan, that any individual who becomes a member of
the Board subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of those individuals who are members of the Board and who were also
members of the Incumbent Board (or deemed to be such pursuant to this proviso)
shall be deemed to be and shall be considered as though such individual was a
member of the Incumbent Board, but provided, further, that any such individual
whose initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) or other actual or





-5-




--------------------------------------------------------------------------------







threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board shall not be so deemed or considered as a member of the Incumbent
Board; or

(3)

Consummation of a reorganization, merger or consolidation, or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of the assets or securities of any other entity (a “Corporate
Transaction”); excluding, however, such a Corporate Transaction pursuant to
which (A) all or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 60% of,
respectively, the outstanding shares of common stock and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Corporate Transaction (including, without limitation, a corporation which
as a result of such transaction owns the Company or all or substantially all of
the Company’s assets either directly or through one or more subsidiaries) (the
“Resulting Corporation”) in substantially the same proportions as their
ownership, immediately prior to such Corporate Transaction, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (B) no Person (other than the Company, any employee benefit plan (or related
trust) of the Company, or such Resulting Corporation) will beneficially own,
directly or indirectly, 20% or more of, respectively, the outstanding shares of
common stock of the Resulting Corporation or the combined voting power of the
then outstanding voting securities of such Resulting Corporation entitled to
vote generally in the election of directors except to the extent that such
ownership existed with respect to the Company prior to the Corporate
Transaction, and (C) individuals who were members of the Incumbent Board will
constitute at least a majority of the members of the board of directors of the
Resulting Corporation; or

(4)

The approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

(s)

“Prime Rate” means an annual rate of interest equal to the prime rate published
in The Wall Street Journal on the first day of each calendar quarter.  In the
event the prime rate is no longer published in The Wall Street Journal (or in
any substitute source as provided for herein), the Committee shall select
another published standard by which to determine the prime rate then quoted by
the principal banks in the United States and the Committee’s determination in
good faith of such rate shall be conclusive and binding on the Company and all
Participants.





-6-




--------------------------------------------------------------------------------







(t)

“Qualified Plan” means a pension plan providing benefits for a broad group of
employees and meeting the requirements for a qualified plan under the Code.

(u)

“Retirement Plan” means the Wausau Paper Corp. Retirement Plan, as in effect
from time to time.

(v)

“Specified Employee” on any particular date means a “key employee” under Code
Section 409A and the regulations promulgated thereunder.

(w)

“Subsidiary” means each subsidiary of the Company in which the Company owns not
less than a 50% equity interest.  

(x)

“Termination of Employment” means the termination of a Participant’s employment
with the Company and each member of the Controlled Group.

(y)

“Threshold Limit” means the amount as determined from time to time by the
Secretary of the Treasury above which annual compensation is disregarded for a
Qualified Plan.  As of January 1, 2011, the Threshold Limit is $245,000.

(z)

“Vesting Service” means “vesting service” as defined in the Retirement Plan.











-7-




--------------------------------------------------------------------------------







ARTICLE 3 - PARTICIPATION







Section  3.1

Participation.  The Committee may, from time to time and in its sole discretion,
designate an executive officer or other management employee of the Company or a
member of the Controlled Group as eligible to participate in the Plan effective
as of the date specified by the Committee; provided, however, that prior to
January 1, 2011 no Ineligible Employee shall be eligible to participate in the
Plan.  Nothing contained in this Plan shall be construed as guaranteeing any
executive officer or other employee the right to participate herein, or as a
limitation of the right of the Committee to select only those individuals it so
chooses to participate herein.  




Section  3.2

Service.  Service with the Company shall be credited in according with the
following:

(a)

All Vesting Service as an Active Participant from and after the effective date
of a Participant’s participation (as determined pursuant to Section 3.1) shall
be recognized for purposes of this Plan.

(b)

Vesting Service by an individual in a position reporting to the Chief Executive
Officer of the Company and Vesting Service as Chief Executive Officer of the
Company, prior to becoming a Participant, shall be recognized for purposes of
this Plan.

(c)

In the event a Participant who was not an Active Participant again becomes an
Active Participant, all periods of Vesting Service as an Active Participant
shall be aggregated for purposes of this Plan.




Section  3.3

Termination of Participation.  A Participant shall cease participation in the
Plan on the later of (a) the date his Termination of Employment occurs or (b)
the date the final benefit payment to which the Participant may be entitled
pursuant to this Plan is made.





-8-




--------------------------------------------------------------------------------







ARTICLE 4 - EMPLOYER CONTRIBUTIONS AND ACCOUNTING







Section  4.1

Employer Contributions.  Each Plan Year, the Company shall, as of the last day
of such Plan Year, credit to the Account of each Active Participant and each
former Active Participant who incurred a Termination of Employment during such
Plan Year due to death, Disability, or on or after attainment of age 55 and 10
years of Vesting Service, an amount equal to the sum of 1) 8.5% of such
Participant’s Compensation in excess of the Threshold Limit for such Plan Year,
plus 2) 13% of the Participant’s Incentive Compensation accrued with respect to
such Plan Year; provided, however, that for purposes of this Section 4.1,
Compensation paid prior to the effective date of the Participant’s participation
in the Plan pursuant to Section 3.1 shall be excluded.    




Section  4.2

Accounting.




(a)

The Company shall establish an Account in the name of each Participant.  Each
Participant’s Account shall be credited with the Company contributions for each
Plan Year and any interest credited on such amounts pursuant to paragraph (b).

(b)

On the last day of each calendar month, up to and including a Participant’s
Initial Payment Date, interest at the Prime Rate shall be credited to the
Participant’s Account based on the average daily balance in each such Account
during the month and the number of days in the month.

(c)

Within 60 days of the end of each Plan Year in which this Plan is in effect, the
Company shall furnish each Participant a statement of the year end balance in
such Participant’s Account.





-9-




--------------------------------------------------------------------------------







ARTICLE 5 - VESTING







Section  5.1

Vesting.




(a)

Effective January 1,  2011 and subject to Section 5.2, a Participant shall be
fully vested in his Account upon his Termination of Employment if he has
completed 5 years of Vesting Service, or incurs a Termination of Employment due
to his death or Disability.

(b)

Effective January 1, 2011, a Participant who incurs a Termination of Employment
prior to completion of 5 years of Vesting Service (or such other period of
Vesting Service as may be specified by the Committee), and prior to his death or
Disability, will not have a vested interest in his Account in the Plan upon
Termination of Employment, and shall forfeit his entire Account.

(c)

Notwithstanding anything herein to the contrary, upon the occurrence of a Plan
Change of Control, all Participants shall be fully vested in their Account in
the Plan.




Section  5.2

Forfeiture of Benefits.  




(a)

Despite any other provision of this Plan, a Participant or Beneficiary, as
applicable, shall not be eligible for any benefit payments under the Plan if:

(1)

The Participant violates any provision of any restrictive covenant or
confidentiality agreement entered into in contemplation of, or while employed
by, the Company or any member of the Controlled Group; or

(2)

The Participant’s Termination of Employment was by reason of or because of the
Participant’s fraud, embezzlement, misappropriation, or similar offense against
the Company or any state or federal felony offense.




(b)

For purposes of this Plan, a “restrictive covenant” means any agreement intended
to limit the ability of the Participant, following his Termination of
Employment, to solicit customers of the Company or otherwise perform services
for a competitor of the Company or a member of the Controlled Group, or to
maintain the ownership of all or any part of, or other investment in, any such
competitor.   

(c)

In the event a Participant is determined to have been not eligible for a benefit
under this Plan, the Participant (or Beneficiary, if applicable) will forfeit
any payment previously made and will be required to tender back to the Company
as liquidated damages any payments already made and to pay all costs incurred by
the Company, including reasonable attorneys’ fees incurred by Company in
recovering such payments.





-10-




--------------------------------------------------------------------------------







ARTICLE 6 - BENEFITS







Section  6.1

Benefits Upon Termination of Employment Only.  Subject to the limitations
elsewhere contained in this Plan, a Participant who incurs a Termination of
Employment on or after attaining a fully vested benefit pursuant to Article 5
shall be entitled to a benefit equal to his Ending Balance.  The Participant’s
benefit shall be paid in accordance with Article 7.  No benefit will be paid
prior to a Participant’s Termination of Employment.





-11-




--------------------------------------------------------------------------------







ARTICLE 7 - PARTICIPANT ELECTIONS AS TO FORM AND TIMING OF PAYMENTS







Section  7.1

Initial Payment Date Election.  Within 30 days of becoming a Participant
pursuant to Section 3.1, the Participant shall file a written election with the
Company to specify the Initial Payment Date for the Account established pursuant
to Section 4.2; provided, however, that (i) if not the last day of a calendar
month, the date so specified shall be adjusted to the last day of the month in
which the specified date occurs (but such adjustment shall not be deemed to
render the Participant’s election to be invalid), (ii) in no event shall the
date so specified be a date later than the last day of the month in which the
Participant’s 65th birthday occurs if the Participant incurs a Termination of
Employment prior to attaining age 65, and (iii) notwithstanding the date
specified in such election, the Initial Payment Date of a Participant shall be
adjusted by the Committee, if distribution on the date selected by the
Participant would otherwise result in a violation of Code Section 409A, to the
later of (A) last day of the first calendar month in which occurs the first date
which is six months subsequent to the Participant’s Termination of Employment,
and (B) February 15 of the year following the year in which the Participant’s
Termination of Employment occurs (but such adjustment shall not be deemed to
render the Participant’s election to be invalid).  In the event that a
Participant has not made a valid election as to his Initial Payment Date or has
not incurred a Termination of Employment prior to the date specified by him as
his Initial Payment Date, the Initial Distribution Date of such Participant
shall be the later of (i) the last day of the calendar month in which the
Participant’s Termination of Employment occurs by reason of Disability, (ii) the
date which is six months subsequent to the Participant’s Termination of
Employment for reasons other than Disability, and (iii) February 15 of the year
following the year in which the Participant’s Termination of Employment occurs.
 Subsequent to a Participant having filed his election pursuant to this Section
7.1, the Participant may modify his Initial Payment Date (or change a previous
election) with respect to his Account only if (i) such election will not be
effective until 12 months after the date on which it is received by the Company,
(ii) such election is made not less than 12 months prior to the Initial Payment
Date otherwise then in effect, and (iii) such election defers the Initial
Payment Date to a date which is not less than five years subsequent to the
Initial Payment Date otherwise then in effect.




Section  7.2

Election of Form of Distribution.  At the same time as the Participant’s Initial
Payment Date election is filed pursuant to Section 7.1, the Participant shall
file a written election with the Company that, subject to the provisions of
Section 7.6 concerning a 409A Change of Control, distribution of the Ending
Balance shall be made in cash in accordance with one of the following
alternatives:




(a)

Even Installment Payments.  In a specified number of monthly installments, each
of which shall be a multiple of 12 and the total of which shall not exceed 120
(the “Number of Installments”), in amounts determined in accordance with the
following:





-12-




--------------------------------------------------------------------------------







(1)

The monthly payment for the first twelve monthly installments shall be equal to
the amount necessary to amortize in the Number of Installments a loan in an
amount equal to the Ending Balance with interest at the Prime Rate which is or
would then be used to credit interest pursuant to Section 4.2(b) accruing
monthly on the unpaid Ending Balance; and

(2)

On each anniversary of the Initial Payment Date, the amount of each of the next
twelve monthly installments shall be recalculated and shall, for the
twelve-month period beginning on each such anniversary, be equal to the amount
necessary to amortize, in monthly installments over the Remaining Payment
Period, a loan in an amount equal to the then unpaid Ending Balance with
interest at the Prime Rate accruing monthly on the unpaid Ending Balance which
is or would then be used to credit interest pursuant to Section 4.2(b).  As of
any anniversary, the “Remaining Payment Period” shall be equal to the remainder
of (a) the Number of Installments, minus (b) the number of installments which
have then been paid.

(b)

Uneven Installment Payments.  In a specified number of monthly installments, not
in excess of 120 (the “Number of Installments”), equal to the sum of:

(1)

The Participant’s Ending Balance divided by the total Number of Installments;
plus

(2)

Interest at the Prime Rate computed on the average balance in the Account from
and including the day next succeeding (a) the Initial Payment Date (with respect
to the second installment), and (b) the next preceding payment date, in the case
of the third and any subsequent installment, to and including such payment date.

(c)

Lump Sum.  In a lump sum.  




Section  7.3

Permitted Changes in Form of Payment Election.  Subsequent to the Participant
having filed his election pursuant to Section 7.2, but prior to Participant’s
Termination of Employment, an election by a Participant to modify his election
pursuant to Section 7.2 shall be effective only if (i) such election, by its
terms, will be effective not less than 12 months after the date on which it is
received by the Company, (ii) such election is made not less than 12 months
prior to the Initial Payment Date otherwise then in effect, (iii) such election
defers the Initial Payment Date to a date which is not less than five years
subsequent to the Initial Payment Date otherwise then in effect, and (iv) such
election does not result in an acceleration of the distribution of the
Participant’s Ending Balance.




Section  7.4

Automatic Form of Payment.  In the event that a Participant has not made a valid
election as to the form of distribution of the Participant’s Ending Balance, it
shall be payable in a lump sum on the Participant’s Initial Distribution Date.





-13-




--------------------------------------------------------------------------------







Section 7.5

Death Benefit.  In the event that a Participant dies before receiving payment of
his Account to which he was otherwise entitled to under Article 5, the unpaid
balance of such Account shall be paid to his Beneficiary as specified in the
Participant’s most recent effective election, if any, otherwise pursuant to
Section 7.4; provided, however, that for purposes of this Section 7.5, the date
specified in clause (ii) of the second sentence of Section 7.1 shall be the
Participant’s Termination of Employment.  If a Beneficiary dies after the
Participant’s death, but before receiving the entire payment of the
Beneficiary’s portion of an Account, the portion of the unpaid balance which
such Beneficiary would have received if he had not died shall be paid in a lump
sum to such Beneficiary’s estate unless the Participant designated otherwise.




Section  7.6

409A Change of Control.  Notwithstanding anything herein to the contrary, in the
event a Participant incurs a Termination of Employment within the two year
period following a 409A Change of Control of the Company, the Company shall pay
to such Participant a lump sum amount equal to the balance of the Participant’s
Account as determined pursuant to Article 4, as of the first day following such
Change of Control of the Company and following the Participant’s Termination of
Employment which is both (1) the first day of a month, and (2) if the
Participant was a Specified Employee on the date of his Termination of
Employment, not less than six months subsequent to the date of the Participant’s
Termination of Employment.  Upon payment of the lump sum amount provided for in
this Section 7.6, the Company shall have no further obligation to pay any
benefits under this Plan.




Section  7.7

Inalienability of Benefits.  A Participant’s right to a benefit under the Plan
shall not be subject to voluntary or involuntary sale, pledge, hypothecation,
transfer, or assignment by the Participant or by his personal representatives or
heirs, or any other person or persons or organization or organizations
succeeding to any of the Participant’s rights and benefits hereunder.




Section  7.8

Facility of Payments.  Any benefit payable hereunder to any person who is
legally incapacitated may be paid to a court appointed legal representative of
such person.




Section  7.9

Section 409A Compliance.  Notwithstanding any other provision of the Plan or any
election made or permitted to be made hereunder, no election as to the timing or
form, or both, of the distribution of a Participant’s accrued benefit, and no
other distribution otherwise provided for by this Plan, shall be effective or
made, as the case may be, if such timing or form of distribution would cause the
Plan to fail to meet the requirements of Code Section 409A or cause a
Participant to be subject to the interest and additional tax imposed pursuant to
Code Section 409A(a)(1)(B), and any such election or such other provision shall
be modified in the operation of the Plan so that the timing or form of
distribution, or both, as the case may be, corresponds as closely as possible to
such election or other provision, but will then comply with the requirements of
Code Section 409A so as to preclude the application of Code Section
409A(a)(1)(B).








-14-




--------------------------------------------------------------------------------







Section  7.10

Claims Procedure.  Each Participant or Beneficiary whose claim for benefits is
denied, in whole or in part, shall be provided with a notice, written in a
manner calculated to be understood by such person, setting forth the specific
reasons for such denial and outlining the review procedure of the Company.  Each
such Participant or Beneficiary shall be given a reasonable opportunity for a
full and fair review by the Company of the decision by which the claim was
denied.








-15-




--------------------------------------------------------------------------------







ARTICLE 8 - PROVISION FOR BENEFITS







Section  8.1

Assets of the Company.  Benefits which become payable under the provisions of
the Plan shall be paid directly by the Company out of its assets.  No assets of
the Company shall be set aside or segregated for the provision of such benefit
payments.  No Participant or Beneficiary, nor any other potential or actual
recipient of benefits under the provisions of this Plan shall acquire any right,
title, or interest in the assets of the Company by reason of the Plan and, to
the extent that the Participant, Beneficiary or such other recipient shall
acquire a right to receive payments from the Company pursuant to the Plan, such
right shall be no greater than the right of any unsecured general creditor of
the Company.





-16-




--------------------------------------------------------------------------------







ARTICLE 9 - AMENDMENT AND TERMINATION OF THE PLAN







Section  9.1

Amendment.  The Committee reserves the right to amend the Plan from time to time
and at any time, effective as of any specified current, prior or future date;
provided, however, that no such amendment shall modify or reduce a Participant’s
accrued benefit under this Plan as of the date such amendment is adopted.




Section  9.2

Termination.  The Committee reserves the right to terminate the Plan at any time
and for any reason; provided, however, that upon termination, each Participant’s
accrued benefit shall be fully vested subject only to the provisions of Section
5.2.  A Participant’s accrued benefit shall mean the Ending Balance on the date
of the Plan’s termination.  Distributions upon termination of the Plan will be
made at such time as permitted under Code Section 409A and the regulations
promulgated thereunder.








-17-




--------------------------------------------------------------------------------







ARTICLE 10 - PLAN ADMINISTRATION







Section  10.1

Plan Administrator Duties.  The Committee shall administer this Plan according
to its express terms and shall also have the discretion and authority to (a)
make, amend, interpret and enforce all appropriate rules and regulations for the
administration of this Plan and (b) decide or resolve any and all questions
including interpretations of this Plan, as may arise in connection with the Plan
to the extent the exercise of such discretion and authority does not conflict
with Section 409A of the Code and regulations thereunder.




Section  10.2

Agents.  In the administration of this Plan, the Committee may employ agents and
delegate to them such administrative duties as it sees fit (including acting
through a duly appointed representative) and may from time to time consult with
counsel who may be counsel to the Company.




Section  10.3

Binding Effect of Decisions.  The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.








-18-




--------------------------------------------------------------------------------







ARTICLE 11 - MISCELLANEOUS







Section  11.1

Nonguarantee of Employment.  Nothing contained in this Plan shall be construed
as a contract of employment between the Company and any employee, as a right of
any employee to be continued in the employment of the Company in any other
capacity, or as a limitation of the right of the Company to discharge any of its
employees, with or without cause.




Section  11.2

Action by the Committee.  Any action by the Committee under this Plan may be by
resolution or by any officer or officers of the Company duly authorized by
resolution of said Committee to act with respect to the Plan.




Section  11.3

Agreement Binding on Successors.  This agreement shall be binding upon all
persons entitled to benefits hereunder, and upon their respective heirs and
legal representatives and upon the Company, its successors, and assigns.




Section  11.4

Construction.  Except when otherwise indicated by the context, any masculine
terminology herein shall also include feminine, and the definition of any term
herein in singular shall also include the plural.




Section  11.5

Titles.  Article and section titles are included for reference purposes only and
in the event of a conflict between a title and its respective text the text
shall control.




Section  11.6

Governing Law.  This Plan shall, to the extent not superseded by the Employee
Retirement Income Security Act of 1974, be governed by the internal laws of the
State of Wisconsin without application of the principles of conflicts of law.





-19-


